    Case 2:20-cv-01521-LMA-DMD Document 47 Filed 12/31/20 Page 1 of 17




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

CATERPILLAR FINANCIAL                                              CIVIL ACTION
SERVICES CORPORATION

VERSUS                                                                  No. 20-1521

IZTACCIHUATL 2501, its engines,                                        SECTION I
boilers, tackle, apparel, etc., in rem

                              ORDER & REASONS

      Before the Court is plaintiff Caterpillar Financial Services Corporation’s

(“Caterpillar”) motion for summary judgment 1 against the defendant in rem, the

IZTACCIHUATL 2501, its engines, boilers, tackle, apparel, etc. (“Vessel”).

Caterpillar asks the Court to declare that Caterpillar has a preferred ship mortgage

on the Vessel, and, since the owner of the Vessel, Barcazas Y Remolques, S.A. de C.V.

(“Owner”), defaulted under the mortgage, to grant summary judgment against the

Vessel in rem.    The Owner opposes the motion, 2 and Caterpillar has filed a

memorandum in reply. 3 For the reasons below, the Court grants the motion.

                              I.    BACKGROUND

      This case arises from the Owner’s alleged default on the loan used to purchase

the Vessel.   The Vessel is an unmanned, Mexican-flagged barge. 4        The Owner

purchased the Vessel in 2013 using a loan from Caterpillar, which had a total




1 R. Doc. No. 30.
2 R. Doc. No. 36 (opposing summary judgment).
3 R. Doc. No. 38 (reply in support of summary judgment).
4 R. Doc. No. 30-11, at 2 ¶ 3.


                                         1
     Case 2:20-cv-01521-LMA-DMD Document 47 Filed 12/31/20 Page 2 of 17




principal of $2,745,000. 5 The Owner initially made regular payments on the loan but

fell behind in 2018. 6 The following summarizes the parties’ relevant contractual

agreements, the Owner’s alleged default, and the subsequent judicial proceedings.

       A.     The Parties’ Agreements: Loan Agreement, Note, and Mortgage

      Three agreements are relevant here: the Loan Agreement, Note, and Mortgage.

The parties entered into the Loan Agreement in 2013, and the Owner delivered a

Promissory Note (“Note”) to Caterpillar. 7 The Note required the Owner to repay the

loan in 120 monthly installments of principal and interest. 8 The Loan Agreement

provided additional terms, consistent with those contained in the Note, governing the

Owner’s repayment obligations. 9 The Mortgage secured Caterpillar’s interest in the

Vessel—empowering Caterpillar to foreclose in the event of the Owner’s default. 10

      It is undisputed that the Owner duly executed and delivered to Caterpillar the

Mortgage on the Vessel, which secured the total sum of the loan, $2,745,000. 11

However, the parties disagree about the validity of the Mortgage under Mexican law.

Caterpillar offers evidence that the Mortgage was duly executed and recorded under

Mexican law with official documentation from the Mexican registrar. 12 The Owner




5 R. Doc. No. 36, at 1.
6 R. Doc. No. 30-1, at 3; R. Doc. No. 36, at 1.
7 R. Doc. No. 30-11, at 1 ¶ 2; R. Doc. No. 36-3, at 2 ¶ 2.
8 R. Doc. No. 30-3, at 1 (promissory note dated May 2, 2013); R. Doc. No. 36, at 1.
9 R. Doc. No. 30-4, at 9–25.
10 R. Doc. No. 30-6, at 8.
11 R. Doc. No. 30-11, at 2 ¶ 3; R. Doc. No. 36-3, at 2 ¶ 3.
12 R. Doc. No. 30-11, at 2 ¶¶ 5–6; R. Doc. No. 30-7, at 3 (Mortgage) (bearing registrar’s

seal, which is entitled “Marina Mercante Registro Publico Maritimo Nacional”); R.
Doc. No. 30-10, at 2 ¶ 5 (declaration of Daniel Hernandez, a licensed attorney in the
                                           2
     Case 2:20-cv-01521-LMA-DMD Document 47 Filed 12/31/20 Page 3 of 17




argues that the Mortgage is invalid. 13 However, it neither offers evidence of this nor

explains the supposed invalidity; its sole argument is that the declaration from

Caterpillar’s Mexican attorney, combined with a scan of the Mortgage (which bears

the seal of the Mexican registrar), is insufficient to demonstrate the absence of a

material factual dispute. 14

      The Mortgage provides that a default under either the Loan Agreement or Note

is considered a default under the Mortgage. 15 Consequently, a default under the

Note—which requires the Owner to make 120 monthly installments of principal and

interest 16—would be considered an “Event of Default” under the Mortgage and entitle

Caterpillar to enforce the Mortgage by foreclosing on its interest. 17




United Mexican States). The Owner also admitted in its Answer that it conveyed the
Mortgage to Caterpillar to secure the Loan. R. Doc. No. 14, at 2 ¶ 8.
13 See R. Doc. No. 36, at 5–6 (arguing that Caterpillar’s declaration from its Mexican

attorney is insufficient to show no genuine issue of material fact exists as to the
Mortgage’s validity under Mexican law).
14 Id. The same is true of Caterpillar’s allegation that the Mortgage secures “all sums

Owner is obligated to pay Caterpillar under the Note and Loan Agreement”—
Caterpillar offers evidence, and the Owner does not. Compare R. Doc. No. 30-11, ¶ 4
(Caterpillar’s Statement of Uncontested Material Facts), R. Doc. No. 30-2, ¶ 9
(Declaration of Caterpillar’s Special Accounts Manager) (claiming Mortgage’s
validity), and R. Doc. No. 30-10, ¶ 5 (Declaration of Caterpillar’s Mexican attorney)
(same), with R. Doc. No. 36-3, ¶ 4 (Owner’s Opposition and Responses to Caterpillar’s
Statement of Uncontested Material Facts) (denying that the Mortgage secures 100%
of the Owner’s Loan obligations “to the extent [Caterpillar’s statement summarizing
evidence to the contrary] contains legal conclusions on contract interpretation”).
15 R. Doc. No. 30-6, at 8 (providing that Caterpillar, as mortgagee, “may enforce the

mortgage herein incorporated at any time, whenever . . . [Owner] breaches any
obligation assumed under the credit agreement called ‘LOAN AGREEMENT’ or
under [the] document called ‘PROMISSORY NOTE’ . . . .”).
16 See R. Doc. No. 30-3, at 1.
17 R. Doc. No. 30-6, at 8.


                                           3
     Case 2:20-cv-01521-LMA-DMD Document 47 Filed 12/31/20 Page 4 of 17




                 B.     The Owner’s Default and Alleged Amendment

       The Owner concedes that it “fell behind on payments in 2018.” 18 The payment

history provided by Caterpillar shows that the Owner made the following payments

between 2018 and May 2020 (when this suit began): three payments in March 2020

(one payment of $38,408.68 and two payments of $1,183.19); one payment in

September 2019 ($33,416.87); two payments in May 2019 ($66,583.13 and

$100,000.00); one payment in January 2019 ($48,810.52); one payment in November

2018 ($8,313.88); and one payment in February 2018 ($64,050.00). 19 The Owner

offers no contrary evidence disputing the authenticity or accuracy of Caterpillar’s

corporate accounting records.

       Caterpillar argues that the Owner breached the Note and Loan Agreement by

remaining “in arrears on its payment obligations from February 2018 through

today.” 20 The Owner, according to its opposition to summary judgment, apparently

does not dispute this. 21

                            C.    Subsequent Proceedings

       Caterpillar sued the Vessel in rem, applied for a warrant to arrest the Vessel,

and received a warrant in May 2020. 22 The Vessel was arrested on June 22, 2020. 23




18 R. Doc. No. 36, at 1.
19 R. Doc. No. 30-8, at 2–6. Caterpillar’s Special Accounts Manager also declared that
the Owner is in arrears on its payment obligations from February 2018 through
October 2020. R. Doc. No. 30-2, at 3 ¶ 15.
20 R. Doc. No. 30-1, at 7.
21 R. Doc. No. 36, at 1 (stating that the Owner “fell behind on payments in 2018”).
22 R. Doc. Nos. 1, 3, 7.
23 R. Doc. No. 11.


                                          4
     Case 2:20-cv-01521-LMA-DMD Document 47 Filed 12/31/20 Page 5 of 17




It has remained in custody since then; no parties other than the Owner have appeared

to assert a lien or security interest in the Vessel.

       On December 16, 2020, the Court held a telephonic pretrial conference with

counsel for the Owner and Caterpillar participating. There, the parties agreed that

the following facts are undisputed: (1) the principal owed to Caterpillar is

$1,578,493.37; (2) the total interest due under the Note, as of the January 19, 2021

trial date, would be $92,460.10 (calculated using a per diem rate of $263.08); (3) the

interest due under the Amended Note, if it were executed, is greater than the interest

due under the first Note; (4) the total late charges due are $2,366.38; and (5) the total

custodial fees due are $66,814.01. 24 Caterpillar has also informed the Court that,

despite the language of its Complaint, it is no longer seeking attorneys’ fees.

                    II.    SUMMARY JUDGMENT STANDARD

       Summary judgment is proper when, after reviewing the pleadings, the

discovery and disclosure materials on file, and any affidavits, a court determines that

there is no genuine dispute of material fact and the movant is entitled to judgment

as a matter of law. Fed. R. Civ. Proc. 56(a). “[A] party seeking summary judgment




24R. Doc. No. 44, at 1–2. The Court, in calculating the interest and custodial fees in
the final judgment amount below, used the per diem rates of $263.08 and $100.00,
respectively. Using this method, the Court has determined that the total interest and
custodial fees accrued as of December 31, 2020 is $87,461.58 and $64,914.01,
respectively. See R. Doc. No. 30-9, at 1–5 (invoices for custodial fees between June
2020 and October 2020) (charging a monthly “[d]ockage and custodial storage” fee of
$3,000); id. at 1 (charging an initial towing fee of $35,850.00); id. at 2, 3, 6–7 (charging
additional miscellaneous fees relating to holding the Vessel in custody). The Owner
does not provide any evidence contradicting the accuracy of these invoices, nor does
the Owner argue that the amounts charged are unreasonable.
                                             5
     Case 2:20-cv-01521-LMA-DMD Document 47 Filed 12/31/20 Page 6 of 17




always bears the initial responsibility of informing the district court of the basis for

its motion, and identifying those portions of [the record] which it believes

demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). The party seeking summary judgment need not produce

evidence negating the existence of a material fact; it need only point out the absence

of evidence supporting the other party’s case. Id.; see also Fontenot v. Upjohn Co.,

780 F.2d 1190, 1195–96 (5th Cir. 1986) (“There is no sound reason why conclusory

allegations should suffice to require a trial when there is no evidence to support them

even if the movant lacks contrary evidence.”).

       Once the party seeking summary judgment carries that burden, the

nonmoving party must come forward with specific facts showing that there is a

genuine dispute of material fact for trial. See Matsushita Elec. Indus. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986). The showing of a genuine issue is not satisfied by

creating “‘some metaphysical doubt as to the material facts,’ by ‘conclusory

allegations,’ by ‘unsubstantiated assertions,’ or by only a ‘scintilla’ of evidence.” Little

v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (citations omitted). Rather, a

genuine issue of material fact exists when the “evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986).

       “Although the substance or content of the evidence submitted to support or

dispute a fact on summary judgment must be admissible . . . the material may be

presented in a form that would not, in itself, be admissible at trial.” Lee v. Offshore



                                             6
       Case 2:20-cv-01521-LMA-DMD Document 47 Filed 12/31/20 Page 7 of 17




Logistical & Transp., L.L.C., 859 F.3d 353, 355 (5th Cir. 2017) (citations omitted).

The party responding to the motion for summary judgment may not rest upon the

pleadings but must identify specific facts that establish a genuine issue.       See

Anderson, 477 U.S. at 248. The nonmoving party’s evidence, however, “is to be

believed, and all justifiable inferences are to be drawn in [the nonmoving party’s]

favor.” Id. at 255.

                                III.   LAW AND ANALYSIS

         In its motion for summary judgment, Caterpillar requests that the Court (1)

declare the Mortgage “to be a valid preferred ship mortgage lien upon the Vessel, its

engines, tackle, apparel, etc., and all other equipment and necessaries belonging and

appurtenant thereto,” and (2) issue judgment, due to the Owner’s default on the

Mortgage, “against the Vessel, in rem, in the full amount owed by Owner under the

Promissory Note, the Loan Agreement, and the Mortgage, plus all accrued interest,

charges, [and] costs.” 25 The Court addresses each in turn.

                    A.       Preferred Ship Mortgage Lien under CIMLA

         Caterpillar moves for summary judgment to have its Mortgage on the Vessel

declared a valid preferred ship mortgage lien. The relevant statute is the Commercial

Instruments and Maritime Liens Act (“CIMLA”), 46 U.S.C. §§ 31301–43.

         A preferred ship mortgage creates a maritime lien against the mortgaged

vessel, which is enforceable in admiralty. 1 Thomas J. Schoenbaum, Admiralty &

Mar. Law § 9:5 (6th ed. 2020). “A preferred mortgage is a lien on the mortgaged



25   R. Doc. No. 30, at 2.
                                             7
     Case 2:20-cv-01521-LMA-DMD Document 47 Filed 12/31/20 Page 8 of 17




vessel in the amount of the outstanding mortgage indebtedness secured by the

vessel.” 46 U.S.C. § 31325(a). CIMLA provides for two types of preferred mortgages.

See 46 U.S.C. § 31301(6)(A)–(B). 26 Where a foreign-flagged vessel is at issue—as

here—CIMLA provides that the mortgage is “preferred”

      if the mortgage . . . was executed under the laws of the foreign country
      under whose laws the ownership of the vessel is documented and has
      been registered under those laws in a public register at the port of
      registry of the vessel or at a central office.

46 U.S.C. § 31301(6)(B); see also 1 Schoenbaum, supra, § 9:5 (describing preferred

mortgages). Under CIMLA, then, a mortgage on a foreign vessel is preferred so long

as it was properly (1) executed and (2) recorded under the laws of the nation in which

the foreign vessel is registered. Governor & Co. of the Bank of Scotland v. Maria S.J.,

No. 98-1187, 1999 WL 130632, at *2 (E.D. La. Mar. 10, 1999) (Fallon, J.).

      To determine whether a mortgage is valid under foreign law, per Fed. R. Civ.

Proc. 44.1, the Court may consider “any relevant material or source, including

testimony, whether or not submitted by a party or admissible under the Federal Rules

of Evidence.” Banco de Credito Indus., S.A. v. Tesoreria Gen., 990 F.2d 827, 833 n.12

(5th Cir. 1993) (quoting Fed. R. Civ. Proc. 44.1). Courts frequently accept affidavits

from foreign-law experts to guide their analyses of foreign law. See, e.g., McGee v.

Arkel Int’l, LLC, 671 F.3d 539, 546–47 (5th Cir. 2012) (considering affidavits from



26The Court notes that a different set of requirements apply to American-flagged
vessels. See 46 U.S.C. § 31322(a)(1)–(3). The requirements for foreign vessels, in
contrast, are comparatively less stringent. Neptune Orient Lines, Ltd. v. Halla
Merch. Marine Co., No. 97-3828, 1998 WL 419507, at *3 (E.D. La. July 20, 1998)
(Duval, J.) (“The stringent procedural requirements for perfecting domestic ship
mortgages are not imposed on foreign ship mortgages.”).
                                          8
     Case 2:20-cv-01521-LMA-DMD Document 47 Filed 12/31/20 Page 9 of 17




experts on Iraqi law); Authenment v. Ingram Barge Co., 878 F. Supp. 2d 672, 682

(E.D. La. 2012) (Milazzo, J.) (considering affidavit of expert on English law).

      If the mortgage is preferred, CIMLA provides the mortgagee a cause of action

to enforce the lien in a federal court: upon “default of any term of the preferred

mortgage, the mortgagee may . . . enforce the preferred mortgage lien in a civil action

in rem for a . . . a foreign vessel.” 46 U.S.C. § 31325(b)(1). Further, the mortgagee

may bring either a civil action or an admiralty action in personam against the

mortgagor or guarantors to recover a deficiency. 1 Schoenbaum, supra, § 9:5 (citing

46 U.S.C. § 31325(b)(2)).

         B.     There is no Genuine Issue of Material Fact that Caterpillar has a

                                Preferred Ship Mortgage

      Since the Mortgage here is over a Mexican vessel, to be considered “preferred,”

it must have been properly (1) executed and (2) recorded under the laws of Mexico.

46 U.S.C. § 31301(6)(B); Maria S.J., 1999 WL 130632, at *2. Caterpillar has provided

evidence that the Mortgage was (1) duly executed and (2) recorded with the Marina

Mercante’s Registro Publico Nacional Maritimo—the official vessel documentation

registrar in Mexico. 27     Caterpillar also included a declaration from its Mexican

attorney, who attested that the Mortgage was properly executed and recorded under




27R. Doc. No. 30-7, at 3 (Mortgage bearing registrar’s seal, which is entitled “Marina
Mercante Registro Publico Maritimo Nacional”); R. Doc. No. 30-10, at 2 ¶¶ 5, 9
(Declaration of Daniel Hernandez) (stating the Mortgage was duly executed and
delivered to Caterpillar and identifying the official registrar). The Owner also
admitted in its Answer that it conveyed the Mortgage to Caterpillar to secure the
Loan. R. Doc. No. 14, at 2 ¶ 8.
                                           9
     Case 2:20-cv-01521-LMA-DMD Document 47 Filed 12/31/20 Page 10 of 17




Mexican law. 28 Further, Caterpillar noted that the Owner “admitt[ed] in its Answer

that it provided the Mortgage on the Vessel to Caterpillar to secure the Loan.” 29 The

Owner also admitted that the Mortgage was recorded with the relevant registry. 30

      In light of that showing, the Court finds that Caterpillar, as the summary

judgment movant, has met its initial burden to demonstrate that no genuine issue of

material fact exists as to whether its Mortgage is a preferred ship mortgage. See Fed.

R. Civ. Proc. 56(a). The Owner argues that this cannot be so because Caterpillar has

provided only (1) a scan of the recorded Mortgage, bearing the Mexican registrar’s

seal and (2) a declaration from a Mexican attorney stating that the Mortgage is valid

under Mexican law. According to the Owner, that is not enough to shift the burden

to the non-movant (here, the Owner) to show that a genuine issue of material fact

exists. 31 The Owner is wrong. 32 The “party moving for summary judgment must



28 R. Doc. No. 30-10, at 2–3 ¶¶ 5, 9, 12 (explaining the Owner executed the Mortgage,
the Mortgage was recorded, and “[a]ll of the acts and things required to be done under
the laws of Mexico in order to give the Preferred Ship Mortgage the status of a first
preferred ship mortgage, were done or caused to be done, by Caterpillar.”).
29 R. Doc. No. 38, at 4 (citing R. Doc. No. 14, at 2 ¶ 8 (Answer) (“[The Owner] admits

that the Ship Mortgage was executed for the barge in the amount of
$2,745,000 . . . .”)).
30 R. Doc. No. 14, at 2 ¶ 9 (Answer) (“[The Owner] admits that the Ship Mortgage was

recorded with the National Maritime Public Registry in August 2013.”).
31 R. Doc. No. 36, at 6.
32 The Owner’s argument also proves too much. Fed. R. Civ. Proc. 44.1 specifically

provides that the Court “may consider any relevant material or source” to determine
a foreign law issue. The purpose of Rule 44.1 is to provide flexible means for resolving
such issues. See id. cmt. (noting “the rule provides flexible procedures for presenting
and utilizing material on issues of foreign law”); see also 9A Charles Alan Wright &
Arthur R. Miller, Federal Practice and Procedure § 2444 (3d ed. 2020 update) (noting
that, after the adoption of Rule 44.1, “the trial court's freedom of inquiry no longer is
encumbered by any restraint on its research or by the rules of admissibility”). If
declarations attesting to a foreign law issue were insufficient, that would undermine
                                           10
    Case 2:20-cv-01521-LMA-DMD Document 47 Filed 12/31/20 Page 11 of 17




‘demonstrate an absence of a genuine issue of material fact,’ but [it] need not negate

the elements of the nonmovant’s case.” Little, 37 F.3d at 1075 (quoting Celotex, 477

U.S. at 323) (emphasis retained). Caterpillar has demonstrated the absence of a

genuine issue of material fact as to the Mortgage’s validity under Mexican law.

      The question, then, is whether the Owner has responded with evidence—rather

than “conclusory allegations”—showing that a genuine issue of material fact requires

a trial. Fontenot, 780 F.2d at 1195. The Owner’s burden is not carried simply by

creating “‘some metaphysical doubt as to the material facts,’ by ‘conclusory

allegations,’ by ‘unsubstantiated assertions,’ or by only a ‘scintilla’ of evidence.”

Little, 37 F.3d at 1075 (citations omitted).

      The Court’s decision on this point is easy because the Owner has failed to

produce any evidence showing that the status of the lien in Mexico could be in dispute.

The Owner offers no evidence questioning the authenticity of the Mortgage exhibit

provided by Caterpillar. The Owner provides no affidavits or declarations calling into

question the substance of Caterpillar’s declarations.     The Owner does not even

identify the provisions of Mexican law that could render the Mortgage invalid.

Because the Owner “has not suggested” how Caterpillar’s interpretation of Mexican

law “might be inaccurate,” the Court finds its arguments unpersuasive. McGee, 671

F.3d at 547 (5th Cir. 2012).




the purpose of Rule 44.1—judicial efficiency. See McGee, 671 F.3d at 546 (accepting
affidavits as proof of foreign law).
                                           11
     Case 2:20-cv-01521-LMA-DMD Document 47 Filed 12/31/20 Page 12 of 17




      The only affirmative argument the Owner makes regarding the Mortgage’s

(in)validity is a technical one—that Caterpillar failed to provide the notice required

by Fed. R. Civ. Proc. 44.1. 33 That argument falls flat: The Advisory Committee Notes

to Rule 44.1 require only that notice be “written” and “reasonable.” Fed. R. Civ. Proc.

44.1, cmt. And our circuit’s precedent is clear: “When the applicability of foreign law

is not obvious, notice is sufficient if it allows the opposing party time to research the

foreign rules.” Northrop Grumman Ship Sys., Inc. v. Republic of Venezuela, 575 F.3d

491, 497 (5th Cir. 2009). The applicability of foreign law to this case—a case involving

a Mexican Vessel and a Mortgage recorded in Mexico—is obvious and has been since

the Complaint was filed. And even if it was not, Caterpillar’s notice was sufficient to

give the Owner time to research the foreign rules. Caterpillar provided notice of a

potential foreign-law issue several times over in its Complaint—nearly five months

before filing its motion for summary judgment. 34       And attached to Caterpillar’s

motion for summary judgment was a declaration from its Mexican attorney, who




33 R. Doc. No. 36, at 5–6. Rule 44.1 provides, in full:
       A party who intends to raise an issue about a foreign country's law must
       give notice by a pleading or other writing. In determining foreign law,
       the court may consider any relevant material or source, including
       testimony, whether or not submitted by a party or admissible under the
       Federal Rules of Evidence. The court's determination must be treated
       as a ruling on a question of law.
Fed. R. Civ. Proc. 44.1.
34 In its Complaint, Caterpillar (1) alleged the Vessel was an unmanned Mexican-

flagged barge, R. Doc. No. 1, at 1–2 ¶ 2, (2) attached the Mexican mortgage (in its
original language—Spanish), R. Doc. No. 1-3, (3) alleged the Mortgage was recorded
with the official vessel documentation registrar of Mexico, R. Doc. No. 1, at 4 ¶ 9, and
(4) averred that Caterpillar had done “all of the acts and things required to be done
under the laws of Mexico” to give the Mortgage preferred status, id. at 4 ¶ 11.
                                           12
     Case 2:20-cv-01521-LMA-DMD Document 47 Filed 12/31/20 Page 13 of 17




attested to the Mortgage’s validity under Mexican law. 35 The Court finds that the

Owner has failed to show that there remains a genuine issue of material fact as to

the Mortgage’s status as a preferred ship mortgage.

C.    There is No Genuine Issue of Material Fact Regarding the Owner’s Default or

                           the Amounts Due on the Loan

      The next question is whether Caterpillar may enforce the Mortgage in rem

against the Vessel. CIMLA provides for such an action upon “default of any term of

the preferred mortgage.” 46 U.S.C. § 31325(b). Therefore, the question is whether

the Owner has defaulted on the Mortgage. The Mortgage provides that a default

occurs “[a]t the time [the Owner] breaches any obligation assumed under the credit

agreement called ‘Loan Agreement’ or under [the] document called ‘Promissory

Note.’” 36 That is, the Mortgage is breached whenever the Loan Agreement or the

Note is breached.

      Caterpillar argues the Owner defaulted because it has been in arrears on its

repayment obligations since 2018—and thereby breached the terms of the Note,

which required 120 monthly payments of principal and interest. 37         In support,

Caterpillar offers copies of the Owner’s payment history for the life of the Loan. That




35 R. Doc. No. 30-10.
36 R. Doc. No. 30-6, at 8 (Mortgage).
37 R. Doc. No. 30-3, at 1. The Note provided that “Borrower will make equal payments

of principal in an amount sufficient to fully amortize this Note through payments on
the scheduled due dates over a term ending on the Maturity Date.” Id. The “Maturity
Date,” in turn, is defined as “the day immediately following the lapse of a term of 120
months commencing one month prior to” the date on which interest is first due. Id.
                                          13
     Case 2:20-cv-01521-LMA-DMD Document 47 Filed 12/31/20 Page 14 of 17




payment history, as described above, 38 and the declaration of Caterpillar’s Special

Accounts Manager, confirms Caterpillar’s allegations. 39 These facts are sufficient to

satisfy Caterpillar’s initial burden to demonstrate that no genuine dispute of material

fact exists as to default. That shifts the burden to the Owner to show that a genuine

issue of material fact exists.

      The Owner does not dispute that it has failed to fulfill its payment obligations

under the original Loan Agreement and Note. 40 However, the Owner argues there is

a genuine issue of material fact regarding “the amount of payments and amounts

owed.” 41 The Owner provides no evidence to put that amount in dispute, and the

parties have already stipulated that the outstanding principal owed to Caterpillar is

$1,578,493.37. 42 The Owner’s only argument is that the parties amended the Loan

Agreement and Note. 43 From this the Court infers—because there would be no other

reason to argue it—that the Owner somehow believes (but for some reason does not

concretely allege) that the Amendment changed its repayment obligations in a way

that renders it not in default.




38 See supra note 19 and accompanying text.
39 See R. Doc. No. 30-2, at 3–4 ¶ 15.
40 R. Doc. No. 36, at 1 (acknowledging it “fell behind on payments in 2018”).
41 R. Doc. No. 36, at 7. The Court notes, however (as it has above), that the Owner

offers no concrete evidence of this alleged dispute (e.g., affidavits, declarations, or
divergent payment histories).
42 R. Doc. No. 44, at 1.
43 R. Doc. No. 36, at 7. The parties agree that they attempted to amend the original

Loan Agreement and Note in late 2019. See R. Doc. No. 30-1, at 4 (acknowledging
negotiations to enter into the Amendment); R. Doc. No. 38, at 2 (same); R. Doc. No.
36, at 1 (same). However, the Owner alleges that the parties entered into an Amended
Loan Agreement and Amended Note. R. Doc. No. 36, at 7.
                                          14
     Case 2:20-cv-01521-LMA-DMD Document 47 Filed 12/31/20 Page 15 of 17




      The Owner’s attempt to defeat summary judgment fails because the Owner

does not show—or even concretely allege—that the terms of the alleged Amendment

make a difference for determining whether the Owner defaulted. That is, the Owner

has failed to show that the Amendment, assuming it were executed and controlling,

puts a material fact in dispute. The Owner does not offer any evidence showing that

it has not defaulted on the amended agreement. 44 And it would be difficult for the

Owner to even argue as much: under the Amended Note’s payment schedule, the

Owner was required to pay monthly installments of principal and interest, starting

on November 1, 2019. 45     According to the payment history, the Owner made a

payment in March 2020 (more than three months late) in the amount due for

November and December 2019. 46 The Owner, however, made no other payments

between November 2019 and May 2020. 47 Therefore, even under the Amended Note,

the Owner has defaulted. The Owner offers no evidence putting that in dispute, and

its pleadings in this regard are telling.

      The Owner stops short of alleging, for example, that its amended repayment

terms render it not in default. The most the Owner argues is that Caterpillar’s

“pleadings are entirely silent as to the additional terms [in the alleged Amendment],

note, payments, and agreements on the loan.” 48 Fair enough. 49 But the Owner offers



44 See R. Doc. No. 36, at 7.
45 R. Doc. No. 36-2, at 13.
46 R. Doc. No. 30-8, at 2.
47 Id.
48 R. Doc. No. 36, at 7.
49 The Court notes, however, that Caterpillar has acknowledged from the beginning

that the parties at least negotiated the alleged Amendment. R. Doc. No. 30-1, at 4.
                                            15
    Case 2:20-cv-01521-LMA-DMD Document 47 Filed 12/31/20 Page 16 of 17




no argument—much less evidence—that the Amendment, assuming it was

executed, 50 has not been defaulted. Because of this failure, the Court cannot conclude

that the Owner has offered evidence of a genuinely disputed issue of material fact.

      The Court finds that there is no genuine dispute as to any material fact

regarding the Owner’s default. 51 Accordingly, Caterpillar is entitled to foreclose on

its preferred ship mortgage due to the Owner’s default, and the Court grants

Caterpillar’s motion for summary judgment. 52

                               IV.    CONCLUSION

      Accordingly,



That acknowledgment included the conditions on which Caterpillar’s assent to the
Amendment was premised. Id.
50 And this is a big assumption. As supposed proof of the parties’ Amendment, the

Owner attached to its memorandum opposing summary judgment what it
represented to this Court was the “fully executed First Amendment to [the] Loan
Agreement.” R. Doc. No. 36, at 7. That document, however, is not so ‘fully executed’—
the space reserved for the signature of Caterpillar’s representative is blank. R. Doc.
No. 36-1, at 16. Caterpillar explains that the parties negotiated a proposed
Amendment, but Caterpillar’s assent to the Amendment was “contingent upon Owner
making additional payments to Caterpillar, including the overdue amounts owed on
the Loan and payment of a modification fee.” R. Doc. No. 38, at 2. When the Owner
failed to perform those conditions, Caterpillar “did not execute the Amendment.” R.
Doc. No. 38, at 2. Given that the Owner does not allege that the Amendment’s terms
are material, the Court need not determine whether the Amendment was fully
executed.
51 And, as the parties stipulated on the telephonic pretrial conference, the amount

owed is undisputed. R. Doc. No. 44, at 1–2.
52 The Owner also argues that summary judgment is “premature as necessary

discovery has not been completed.” R. Doc. No. 36, at 3. The Owner offers no
explanation for its failure to complete discovery by the Court’s deadline. It argues
simply that because discovery has not been completed (regardless of fault or
diligence), summary judgment is improper. Id. at 3–5. Because the Owner fails to
demonstrate how further discovery would enable it to respond, and the reasons why
this discovery has not been accomplished already, the Court finds that the Owner’s
argument lacks merit. Krim v. BancTexas Grp., 989 F.2d 1435, 1441 (5th Cir. 1993).
                                          16
    Case 2:20-cv-01521-LMA-DMD Document 47 Filed 12/31/20 Page 17 of 17




      IT IS ORDERED that Caterpillar’s motion for summary judgment, declaring

that it has a valid preferred ship mortgage on the defendant in rem, the

IZTACCIHUATL 2501, its engines, boilers, tackle, apparel, etc. (“Vessel”), under

which Mortgage the Owner has defaulted, is GRANTED.

      IT IS FURTHER ORDERED that judgment be entered against the Vessel,

in rem, in the full amount owed by the owner of the Vessel, Barcazas Y Remolques,

S.A. de C.V. (“Owner”), under the Promissory Note, Loan Agreement, and Mortgage,

including all principal, late charges, interest, and custodial fees that have or will

accrue as of the date on which the Vessel is sold. As stated above, the outstanding

principal due is $1,578,493.37. The late charges due are $2,366.38. The interest and

custodial fees accrued as of December 31, 2020 are $87,461.58 and $64,914.01,

respectively.   As of December 31, 2020, the full amount owed by the Owner is

$1,735,135.34. The additional interest and custodial fees that accrue from this date

until the date on which the Vessel is sold shall be calculated using per diem rates of

$263.08 and $100.00, respectively.

      New Orleans, Louisiana, December 31, 2020.



                                       _______________________________________
                                                LANCE M. AFRICK
                                       UNITED STATES DISTRICT JUDGE




                                         17
